Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Dec. 16, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-5, 8-10, 12 and 13 are currently pending.
Claim 1 is amended.
	Claims 6, 7, 11, and 14-20 are cancelled.
	Claims 1-5, 8-10, 12 and 13 have been considered on the merits. 
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chopp (US 2005/0158397 A1) in view of Sauerbeck et al. (Experimental Neurology, 2011) (ref. of record) as evidenced by Colle et al. (Neuropsychiatric Disease and Treatment, 2017) (ref. of record).
With respect to claim 1, Chopp teaches treating traumatic brain injury by administering bone marrow stromal cells (mesenchymal stem cells) to a rat (non-human subject) (0038, 0039, 0042, 0044 and 0073).  With respect to claim 1, Chopp teaches the method where the subject is human and non-human (0030, 0051, 0064 and 0065).  With respect to claims 9, 12 and 13, Chopp teaches the mesenchymal stem population is from humans (0073) and the subject is human (0030, 0051, 0064 and 0065).  With respect to claim 10, Chopp teaches the mesenchymal stem population is administered to a patient (0051 and 0073), therefore, the cells will have to be either allogeneic or autologous.  Additionally, Chopp teaches the cells are allogeneic cells or autologous (0102 and 0178).
Chopp does not teach the method further comprising administering a peroxisome proliferator-activated receptor gamma (PPARγ) agonist to the subject and where the PPARγ agonist is a thiazolidinedione (TZD), pioglitazone, rosiglitazone, troglitazone, englitazone, balaglitazone, rivoglitazone, ciglitazone, lobeglitazone, netoglitazone, honokiol, amorfrutin 1, amorfrutin B, amorphastilbol, or a pharmaceutically acceptable salt of any one of the agonists as recited in claim 1, where the PPARγ agonists is administered to the subject prior to the administration of the stem or progenitor cells as claim 2, where the PPARγ agonist is a selective PPARγ agonist as recited in claim 4, or where the PPARγ agonist is pioglitazone as recited in claim 8.   However, Sauerbeck teaches a method of treating traumatic brain injury by administering, Pioglitazone, a PPARγ agonist, to rats with traumatic brain injury (abstract and pg. 133 Col. 1 para. 2).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chopp in view of Sauerbeck (as applied to claims 1, 4, 8-10, 12 and 13 above), and further in view of Prockop et al. (US 2015/0265675 A1).
The teachings of Chopp and Sauerbeck can be found in the previous rejection above.
Neither Chopp nor Sauerbeck teach the method where the PPARγ agonists is administered to the subject prior to the administration of the stem or progenitor cells as claim 2.  However, Prockop teaches a similar method of treating traumatic brain injury where pharmacological intervention is administered prior to mesenchymal stem cells (abstract and 0030-0031).  Prockop teaches the pharmacological intervention is at least one inflammation modulatory or anti-inflammatory proteins (0002).  Accordingly, it would have been obvious to one of ordinary skill in the art based on the teachings of Prockop, that the pharmacological agent or agonist could be administered prior to the mesenchymal stem cell compositions, since Prockop teaches administering another pharmacological agent along with the stem cell compositions that can be administered prior to the stem cells.  It would have been within the purview of one ordinary skill in the art based on the teachings of the prior art, that the order of administering the PPARγ 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chopp in view of Sauerbeck (as applied to claims 1, 4, 8-10, 12 and 13 above), and further in view of Pruzanski et al. (US 2018/0117065 A1, effective filing date Apr. 7, 2015) (ref. of record) and Wang et al. (Biochemical Pharmacology, 2014) (ref. of record).
The teachings of Chopp and Sauerbeck can be found in the previous rejection above. 
Although Sauerbeck teaches the PPARγ agonist of Pioglitazone, Sauerbeck does not teach the additional PPARγ agonists listed in claim 1 or where the PPARγ agonist is a dual PPARγ agonist as recited in claim 5.  In addition to the above mentioned PPARγ agonist of Pioglitazone, instant claim 1 discloses rosiglitazone,  (pg. 79 Col. 1 last para.).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the combined teachings of Chopp and Sauerbeck in such a way that the PPARγ agonists for the purpose being able to treat traumatic brain injury with a PPARγ agonists.  Furthermore, it would have been obvious to one skilled in the art to have further modified the combined teachings of Chopp and Sauerbeck such that the PPARγ agonists is one of those listed, since these were known PPARγ agonists as taught by Pruzanski and Wang.  Such a modification merely involves the substitution of one known type of PPARγ agonists for another for the treatment of traumatic brain injury with a PPARγ agonists.	
Although neither Chopp nor Sauerbeck teach the method further comprising administering two or more PPARγ agonists are administered to the subject as recited  claim 3, it would have been obvious to one of ordinary skill in the art that multiple different PPARγ agonists could be administered based on the teachings of Chopp, 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Dec. 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that Gutova only teaches the use of neuronal stem cells or mesenchymal stem cells which have been genetically modified to express L-myc for the treatment of TBI (traumatic brain injury) (Remarks pg. 5 para. 3).  The Applicant’s amendments limiting claim 1 so that the mesenchymal stromal cells or mesenchymal progenitor cells are not genetically modified necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Gutova failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.  

Additionally, Applicant argues that Sauerbeck does not teach or suggest the use of PPARγ agonists in combination with mesenchymal progenitor cells, therefore, Applicant argues that there is no teaching or suggestion from Gutova or Sauerbeck to administer mesenchymal progenitor cells which are not genetically modified with at PPARγ agonist as currently claimed (Remarks pg. 6 para. 1).  However, this argument was not found to be persuasive, since as explained in the present rejection under 35 U.S.C. § 103, both mesenchymal stem cells and PPARγ agonists were known in the prior art individually as therapeutics for treating traumatic brain injury as taught by Chopp and Sauerbeck.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the administration of a PPARγ agonist and mesenchymal stem cells for their known benefits in treating traumatic brain injury, as disclosed by Sauerbeck and Chopp, and since each is well known in the art for their claimed purpose.  Applicant’s arguments with respect to 
Applicant argues that although Mironov teaches that the two stem cell compositions can be given in any order, Mironov is silent with the order of the other therapies and agents (Remarks pg. 6-7 bridging para.).  Applicant further argues that Mironov suggests that these secondary treatments follow the primary treatment of the stem cells (Remarks pg. 7 last para.).  The arguments with respect to Mironov have been considered but are moot, since Mironov is no longer being used as a reference support the rejections under 35 U.S.C. §103.   
Applicant argues that Pruzanski and Wang do not remedy the deficiencies of Gutova and Sauerbeck (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Gutova and Sauerbeck were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632